Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to a non-provisional patent application filed on November 9, 2020. There are twenty claims pending and twenty claims under consideration. Claim 21 has been cancelled. This is the first action on the merits. The present invention relates to heteroaromatic compounds are provided which are allosteric modulators of the cannabinoid receptors and which are useful for the treatment of glaucoma, pain, neuropathic pain, post-traumatic stress disorder (PTSD), and neurodegenerative diseases such as Huntington's disease, Alzheimer's disease, Parkinson's disease, multiple sclerosis, and other diseases where cannabinoid receptors are involved.
Priority
U.S. Patent Application No. 17/054,056, filed on 11/09/2020 is a national stage entry of PCT/US2019/039354 , International Filing Date: 6/26/2019, which claims priority from U.S. Provisional Patent Application No. 62/690,317, filed on 6/26/2018.
Information Disclosure Statement
No information disclosure statement (IDS) has been submitted with this application.


Specification
The disclosure is objected to because of the following informalities:
Examiner notes on pages 3 and 4 of the Specification, the same structure is drawn on both pages, Examiner notes in the first structure on page 3, an “n” variable exists by the R1 variable where n=1-5:

    PNG
    media_image1.png
    160
    199
    media_image1.png
    Greyscale
.
In the second structure on page 4, this “n” variable is missing. Examiner asks for clarification if the missing n variable is intentional or not. Appropriate correction is required only if needed.
The disclosure is objected to because of the following informalities:
On pages 5, 21 and 22 of the Specification, the term “m is 0 to 5” is stated, however no “m” term appears present in the structure of Formula I. Appropriate correction is required.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any of the errors of which applicant may become aware of in the specification.

Claim Objections
	Claim 1 is objected to because of the following informalities: 
The structure of Formula I is blurry and needs to be replaced. While one skilled in the art could look to the Specification, which contains a clearer copy of Formula I on page 4, Examiner recommends the Formula I structure in claim 1 be replaced with a clearer copy as at least the R6 and Z terms are blurry. Appropriate correction is required.
Claim 1 is objected to because of the following informalities:
The definition of X and Y in claim 1 permits them to be N or C. The correct term should be CH, otherwise the X and Y terms would have an improper valence. Appropriate correction is required.
Claim 1 is objected to because of the following informalities:
	The ring A of Formula I and the definition in claim 1 appear prima facie incorrect. The ring structure is drawn with an X and Y variable and contains two conjugated double bonds. However the Ring A definition states that the ring can be a saturated carbocyclic or heterocyclic ring. The structure cannot contain both two (or three) conjugated double bonds and also be a saturated carbocyclic or heterocyclic ring. Appropriate correction is required.
Claim Rejections – Improper Markush Grouping’
Claims 1-20 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  
A Markush claim contains an “improper Markush grouping” if: (1) the species of the Markush group do not share a single structural similarity,” or (2) the species do not share a common use.  Members of a Markush group share a "single structural similarity” when they belong to the same recognized physical or chemical class or to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent (see Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, p. 7166, left and middle columns, bridging paragraph).
The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:
The variable is defined as seen below:

    PNG
    media_image2.png
    371
    323
    media_image2.png
    Greyscale

Where X and Y in both rings can be either a carbon or nitrogen atom. This allows the fused ring to be any of an 1H-indole, 1H-pyrrolo[2,3-b]pyridine; 7H-pyrrolo[2,3-c]pyridazine or a 1H-pyrrolo[2,3-c]pyridine core. Combine this with the single ring containing both an X and Y variable and it clear that no ‘‘single structural similarity’’ can be seen.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. § 134 and 37 CFR41.31 (a) (1) (emphasis provided).	
Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
	
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-20 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a compound or composition of Formula I where X and Y are CH in all instances; R2 is selected from H, halogen or alkyl; Z is CH2 and k is selected from 0-2; R3-R5 are H; Ring A forms a phenyl ring (n=2); and Ring B forms a phenyl or 5-6 membered heteroaryl ring; does not reasonably provide enablement for all of the other R groups listed within the broad Claim 1. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
	The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the application coupled with information known in the art without undue experimentation. (United States v. Teletronics Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is needed is not based on a single factor, but rather a conclusion reached by weighing many factors (See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). 
These factors include the following:
1) Amount of guidance provided by Applicant.  The Applicant has demonstrated within the application how to make compounds and compositions of Formula I.  However, there is no working example of any compounds with R, X and Y groups other than previously mentioned nor has applicant demonstrated any N-oxides, prodrugs, polymorphs, formulations, or stereoisomers.  These cannot be simply willed into existence. As was stated in Morton International Inc. v. Cardinal Chemical Co., 28 USPQ2d 1190 “The specification purports to teach, with over fifty examples, the preparation of the claimed compounds with the required connectivity. However...there is no evidence that such compounds exist...the examples of the '881 patent do not produce the postulated compounds...there is...no evidence that such compounds even exist.” The same circumstance appears to be true here. Hence, Applicants must show that these compounds can be made and used for the stated purpose, or limit the claims accordingly. 
	2) The nature of the invention and predictability in the art.  The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
	In terms of the law, MPEP 2107.03 states “evidence of pharmacological or other biological activity of a compound will be relevant to an asserted therapeutic use if there is a reasonable correlation between the activity in question and the asserted utility. Cross v. Iizuka, 753 F.2d 1040, 224 USPQ 739 (Fed. Cir. 1985); In re Jolles, 628 F.2d 1322, 206 USPQ 885 (CCPA 1980); Nelson v. Bowler, 626 F.2d 853, 206 USPQ 881 (CCPA 1980).” If correlation is lacking, it cannot be relied upon, Ex parte Powers, 220 USPQ 924; Rey-Bellet and Spiegelberg v. Engelhardt v. Schindler, 181 USPQ 453; Knapp v. Anderson, 177 USPQ 688. Indeed, the correlation must have been established “at the time the tests were performed”, Hoffman v. Klaus, 9 USPQ2d 1657.
	3) Number of working examples.  The compound core depicted with specific substituents represents a narrow subgenus for which applicant has provided sufficient guidance to make and use; however, this disclosure is not sufficient to allow extrapolation of the limited examples to enable the scope of the compounds instantly claimed. Applicant has provided no working examples of any compounds, compositions or pharmaceutically acceptable salts where the R, X and Y variables were not those mentioned above in the present application.  
	Within the specification, “specific operative embodiments or examples of the invention must be set forth.  Examples and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group. Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.”  See MPEP 608.01(p).   
	4) Scope of the claims.  The scope of the claims involves all of the tens of thousands of compounds of the following formula: 

    PNG
    media_image2.png
    371
    323
    media_image2.png
    Greyscale

thus, the scope of claims is very broad.
	5) Nature of the invention.  The nature of this invention relates generally to  heteroaromatic compounds which are allosteric modulators of the cannabinoid receptors and which are useful for the treatment of glaucoma, pain, neuropathic pain, post-traumatic stress disorder (PTSD), and neurodegenerative diseases such as Huntington's disease, Alzheimer's disease, Parkinson's disease, multiple sclerosis, and other diseases where cannabinoid receptors are involved..   
6) Level of skill in the art.  An ordinary artisan in the area of drug development would have experience in synthesizing chemical compounds for particular activities. The synthesis of new drug candidates, while complex, is routine in the art. The process of finding new drugs that have in vitro activity against a particular biological target, (i.e., receptor, enzyme, etc.) is well known. Additionally, while high throughput screening assays can often be employed, developing a therapeutic method, as claimed, prior to synthesizing and testing compounds, is generally not well-known or routine, given the complexity of certain biological systems. 
	MPEP §2164.01 (a) states, "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)."  That conclusion is clearly justified here that Applicant is not enabled for making these compounds or compositions or treating the diseases mentioned.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. No new matter. Appropriate correction is required.
Claims 1, 3, 5-7 and 10 recites the limitation of an “m” variable. Examiner has not located an “m” variable in either the structure of Formula I or the remaining variables of claim 1.  There is insufficient antecedent basis for this limitation in the claim. No new matter. Appropriate correction is required.
Regarding claim 1, definition of B, the phrase “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). No new matter. Appropriate correction is required.
Regarding claim 1, definition of R6, the phrase “e.g.” or “for example” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). No new matter. Appropriate correction is required.
Claim 14 recites the limitation of Compound 7 and Compound 30 in the species of compounds:

    PNG
    media_image3.png
    358
    191
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    294
    199
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    301
    163
    media_image5.png
    Greyscale
.
These compounds do not read on a compound of Formula I because the atom in parentheses with an asterisk is a carbon atom and cannot be a carbonyl, alkenyl or an oxygen atom as seen below:

    PNG
    media_image6.png
    503
    461
    media_image6.png
    Greyscale
.
There is insufficient antecedent basis for this limitation in the claim. No new matter. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yadav, et. al., Letters in Organic Chemistry (2008), 5(6), 455-460.
The prior art teaches the following compound as Entry c in Table 1 on page 456:

    PNG
    media_image7.png
    297
    563
    media_image7.png
    Greyscale

This compound reads on a compound of Formula I in claim 1 where X and Y are CH in both instances; Z is (CH2)k where k=1; Ring A and Ring B are phenyl rings; R1-R5 are H; and R6 is OH. 
Claims 1 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang, et. al., Chemistry - A European Journal (2008), 14(27), 8353-8364.
The prior art teaches the following compound as Example 5b in Table 3 (also see 5a and 5c) on page 8356:

    PNG
    media_image8.png
    356
    628
    media_image8.png
    Greyscale

This compound reads on a compound of Formula I in claim 1 where X and Y are CH in both instances; Z=(CH2)k where k=0; Ring A and Ring B are phenyl rings; R1, R2 and R5 are H; R3 is -OCH3; R4 is CH3; and R6 is CH3.
Claims 1 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tian, et. al., Synlett (2009), (13), 2115-2118.
The prior art teaches the following compound as Entry 6 in Table 2 on page 2117 (also see entries 7 and 8):




    PNG
    media_image9.png
    297
    522
    media_image9.png
    Greyscale

This compound reads on a compound of Formula I in claim 1 where X and Y are CH in both instances; Z is (CH2)k where k=1; Ring A and Ring B are phenyl rings; R1, R2, R4 and R5 are H; R3 is -Cl; and R6 is CH2OH.
Claims 1 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu, et. al., Tetrahedron: Asymmetry (2011), 22(5), 550-557.
The prior art teaches the following compound as Entry 11 in Table 2 on page 552:

    PNG
    media_image10.png
    316
    635
    media_image10.png
    Greyscale


This compound reads on a compound of Formula I in claim 1 where X and Y are CH in both instances; Z is (CH2)k where k=1; Ring A and Ring B are phenyl rings; R2-R5 are H; R1 is (CH2)xCO2R where x=0 and R is -CH2CH3; and R6 is (CH2)pCO2R7 where p=0 and R7 is -CH2CH3.
Examiner notes that other references provided may contain additional art and the Applicants should review these documents in the prior art search as well as Kirsebom, et. al. WO 2019088910. No new matter permitted. Appropriate correction is required.
Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Conclusion
	Claims 1-20 are rejected.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey H Murray/
Primary Examiner, Art Unit 1699